In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00198-CR



      NELSON MITCHELL PRIVETTE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1725819




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                               MEMORANDUM OPINION
       Appellant Nelson Mitchell Privette has filed a motion to dismiss this appeal. As authorized

by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP.

P. 42.2(a).

       Accordingly, we dismiss this appeal.




                                                Ralph K. Burgess
                                                Justice

Date Submitted:       February 5, 2018
Date Decided:         February 6, 2018

Do Not Publish




                                                2